Citation Nr: 0214551	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to an increased rating for service-connected 
degenerative changes of the thoracic spine, currently 
evaluated as 0 percent disabling (noncompensable).  

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from April 1992 to April 
1996.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims 
that new and material evidence had been presented to reopen 
claims of entitlement to service connection for right knee 
and left knee conditions, and which denied claims of 
entitlement to increased ratings for service-connected 
lumbosacral strain, evaluated as 10 percent disabling, and 
service-connected degenerative changes of the thoracic spine, 
evaluated as noncompensable.  The veteran appealed, and in 
April 2001, the Board reopened the claims for knee 
conditions, and remanded all of the claims for additional 
development.  In April 2002, the RO granted service 
connection for a left knee condition, and denied the 
remaining claims.  

In January 2001, the veteran was afforded a hearing before 
Constance Tobias, who is the member of the Board rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

With regard to the claim of entitlement to an increased 
rating for service-connected lumbosacral strain, currently 
evaluated as 10 percent disabling, prior to adjudicating this 
issue, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002). 

FINDINGS OF FACT

1.  The veteran does not have a right knee condition that is 
related to his active duty service.

2.  The veteran's degenerative changes of the thoracic spine 
are manifested by pain on motion, but not ankylosis.


CONCLUSIONS OF LAW

1.  A right knee condition was not caused or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  

2.  The criteria for a 10 percent rating, and no more, for 
service-connected degenerative changes of the thoracic spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  In this regard, the Board initially notes 
that it has granted the veteran's claim for a compensable 
rating for degenerative changes of the thoracic spine, to the 
extent that it has granted a 10 percent rating.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C. §§ 5102 and 5103 
(West Supp. 2002).  The appellant was notified in the RO's 
December 1998 decision that the evidence did not show that 
the criteria had been met for service connection for a right 
knee disorder, or for a compensable rating for his service-
connected degenerative changes of the thoracic spine.  He was 
again notified of the criteria required for service 
connection and a compensable rating in the February 1999 
statement of the case (SOC) and an April 2002 supplemental 
statement of the case (SSOC).  Therefore, the rating 
decision, as well as the SOC and SSOC, informed the appellant 
of the relevant criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, the SOC and the SSOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in July 2001, the 
RO requested the veteran to identify all health care 
providers who have treated him for the disabilities in issue, 
and he was notified that VA would attempt to obtain all 
identified treatment reports.  There is no record of a 
response.  In addition, in April 2002, the RO notified the 
veteran that he had 60 days in which to submit any additional 
evidence in support of his claim.  However, no additional 
medical evidence was submitted.  During his hearing, held in 
January 2001, the veteran testified that he had not received 
any treatment for his back in over a year.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  Furthermore, the RO has obtained VA and non-VA 
outpatient treatment reports, and the veteran has not 
asserted that any relevant evidence has not been associated 
with the claims file, or that any additional development is 
required.  Based on the foregoing, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating these claims.  See 
38 C.F.R. §§ 3.159(d); Wensch v. Principi, 15 Vet. App. 362 
(2001).  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  




II.  Service Connection 

Written statements from the veteran, and the transcript from 
his hearing, held in January 2001, show that the veteran 
asserts that his knees were not injured during his May 1997 
motor vehicle accident (MVA), and that his knee disabilities 
began during service.  

The veteran's service medical records show that he was 
treated for left knee pain about three times, but do not 
contain complaints, treatment or a diagnosis involving the 
right knee.  A separation examination report, dated in 
January 1996, showed that his musculoskeletal system and 
lower extremities were clinically evaluated as normal.  An 
accompanying report of medical history shows that he denied 
having a "'trick' or locked knee."

Post-service medical records include a report from the 
Houghston Clinic, P.C., dated in February 1997, which shows 
treatment for a chronic right knee problem manifested by 
"popping," catching, swelling, pain and difficulty 
negotiating stairs and doing straight knee exercises on a 
weight training machine.  The impression was plica formation, 
right knee.  

A VA joints examination report, dated in March 1997, contains 
a diagnosis of arthralgias of the knees, with normal X-ray 
findings.  

A police accident report, dated May 31, 1997, shows that the 
veteran was involved in a MVA, specifically, that he ran his 
car into a tree at about 55 miles per hour.  

Records from the East Alabama Medical Center (EAMC), dated in 
June 1997, show that the veteran was treated for injuries 
sustained in his MVA that included a comminuted fracture of 
the right femur, and a fracture of the right forearm.  He 
underwent procedures that included an open reduction internal 
fixation of the right femur with intramedullary nail.  

Records from Samuel L. Combs, M.D., dated between 1985 and 
1998, show that on June 13, 1997, the veteran was found to 
have mild effusion in the right knee, and slight instability 
of both knees.  The impressions included possible internal 
derangement of the right knee.  Similar conclusions are found 
in an August 1997 report, with notations that a magnetic 
resonance imaging scan (MRI) was to be scheduled for both 
knees to rule out internal derangements.  A September 1997 
record states that the MRI's did not reveal an internal 
derangement.  

An MRI report from Bay Medical Center, dated in October 1998, 
notes mild synovial effusion and that there was no definite 
meniscal tear, although there may be mild degenerative change 
within the posterior horn of the medial meniscus.  

A letter from Ronald W. Hillyer, M.D., dated in February 
1999, states that the veteran has a shortening of his right 
leg due to his MVA.  

A VA examination report, dated in August 2001, shows that the 
veteran reported that he had injured his knees during service 
in 1992 and 1994 while running and falling.  He also reported 
being in an MVA  in 1997, during which time he suffered a 
fractured right femur, but that "his knee was bad before 
this."  The report contains a diagnosis of post-operative 
and post-injury arthralgia of both knees.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's service medical records do not show that he was 
treated for right knee condition, and his separation 
examination report, dated in January 1996, showed that his 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  Chronicity was not established at that 
time, as reflected by the normal musculoskeletal examination 
and the lack of any pertinent findings as to his right knee.  
Therefore, a chronic knee condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, the first 
medical evidence of a right knee disorder after separation 
from service is the February 1997 report from Houghston 
Clinic, P.C.  This is more than one year after separation 
from service, and this period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no medical evidence 
showing that the veteran  had a right knee condition which 
had been caused or aggravated by his service.  In this 
regard, the August 2001 VA examiner stated that it was at 
least as likely as not that the veteran's knee disabilities 
are attributable to his time in the service and to his 1997 
MVA (emphasis added).  However, there is a complete lack of 
evidence of a right knee disorder during service, and the 
veteran's verbal representations to the examiner, that he had 
injured his knees during service in 1992 and 1994 while 
running and falling, are therefore not supported by the 
evidence.  In addition, as previously stated, there is no 
competent evidence of a right knee disorder until February 
1997, which is more than one year after separation from 
service.  Furthermore, to the extent that the VA examiner's 
opinion could be read to relate a right knee disorder to his 
service, the diagnosis of post-operative and post-injury 
arthralgia of both knees is clearly related to his post-
service MVA in 1997.  Finally, the report does not contain a 
rationalized explanation, or cite to clinical findings during 
service, to support this interpretation of the opinion.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a right knee condition, and 
that the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current condition.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board has determined that service connection for a right 
knee condition is not warranted.  To that extent, the 
contentions of the veteran to the contrary are unsupported by 
persuasive evidence. 
 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating

The veteran's service medical records show that between 
September and November of 1995 he was treated for back pain 
and spasms.  The diagnoses included muscle spasms at T8-T9, 
trapezius muscle.  X-rays revealed mild thoracic 
dextroscoliosis, and degenerative changes of the thoracic 
spine.  His separation examination report, dated in January 
1996, noted scoliosis at T4-T10, with recurrent back pain.  A 
March 1997 VA examination report noted chronic low back pain 
with normal X-ray findings, pain in the middle of the back 
with normal X-ray findings, and scoliosis of the thoracic 
spine, with negative X-rays.

In July 1996, the RO granted service connection for 
degenerative changes of the thoracic spine, evaluated as 
noncompensable.  In April 1998, the veteran filed a claim for 
an increased rating, and in December 1998, the RO denied the 
claim.  The veteran has appealed.  

The veteran argues that an increased rating is warranted for 
his service-connected  thoracic spine disorder.  A review of 
his written statements, and the transcript of his hearing, 
held in January 2001, shows that he argues that he has pain, 
limitation of motion, numbness in his toes, and spasms.  He 
also appears to argue that injuries suffered during a post-
service motor vehicle accident caused his gait to be uneven, 
which in turn has caused his service-connected spine disorder 
to worsen.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The relevant evidence for consideration in this case consists 
of a letter from Ronald W. Hillyer, M.D., dated in February 
1999, states that the veteran has a shortening of his right 
leg due to his motor vehicle accident, and that this has 
caused an unstable gait which had aggravated his arthritis of 
the spine.  

A VA examination report, dated in August 2001, shows that the 
veteran complained of pain.  On examination, the veteran 
walked with a limp.  There was slight objective evidence of 
painful motion, spasm, weakness and tenderness.  There were 
no postural abnormalities.  Musculature of the back was 
unremarkable except for a 1.5 x 3 centimeter nodule at about 
D10 just to the left of the midline.  A neurological 
examination did not reveal any abnormalities.  X-rays did not 
reveal any thoracic spine abnormalities.  The diagnosis was 
degenerative joint disease of the lumbosacral spine, with 
loss of function due to pain, with no diagnosis pertaining to 
the thoracic spine.  

The Board initially notes that the claims file contains the 
records from a number of private health care providers, most 
of which is related to treatment for disorders other than 
those in issue, and which is dated over one year prior to the 
date of claim.  See 38 U.S.C.A. § 5110(o)(2) (West 1991).  
However, the veteran has argued that the disability in issue 
was aggravated by an altered gait caused by injuries to his 
leg from a 1997 motor vehicle accident, and this evidence is 
noted to show that the veteran was involved in a motor 
vehicle accident in June 1997, during which he sustained 
injuries that included a comminuted fracture of the right 
femur which required surgery and the installation of 
hardware.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a.

The veteran has been granted service connection for 
degenerative changes of the thoracic spine.  Under 38 C.F.R. 
§ 4.45(f) (2002), multiple involvements of the dorsal 
vertebrae are considered group of minor joints, ratable on 
parity with major joints.  Under, 38 C.F.R. § 4.59, the 
intent of the [ratings] schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  In this case, a review of the post-service 
medical evidence shows that arthritis of the thoracic spine 
has never been confirmed by X-ray evidence.  See DC 5003.  
However, a review of the August 2001 VA examination report 
shows that the examiner noted "slight" evidence pain on 
motion, and he did not attribute this pain to any specific 
area of the spine.  Despite the nonspecific pain findings, 
and the lack of X-ray evidence of thoracic spine arthritis, 
and affording the veteran the benefit of all doubt, the Board 
finds that an evaluation of 10 percent is warranted for this 
disability.  On this basis, the Board finds that the 
veteran's degenerative changes of the thoracic spine warrant 
a 10 percent evaluation.  38 C.F.R. § 4.59.

A rating in excess of 10 percent is not warranted under any 
potentially applicable diagnostic code.  The Board first 
notes that the veteran's degenerative changes of the thoracic 
spine have been evaluated under 38 C.F.R. § 4.71a, DC 5291, 
and that the maximum allowable rating under DC 5291 is 10 
percent.  Furthermore, under 38 C.F.R. § 4.71a, DC 5288, a 20 
percent disability evaluation is warranted for Spine, 
ankylosis of, dorsal: Favorable.  However, the only relevant 
evidence in this case is the August 2001 VA examination 
report, which shows that the veteran's back had forward 
flexion to 84 degrees, backward extension to 23 degrees, 
flexion to the right to 28 degrees, and flexion to the left 
to 29 degrees.  Therefore, there is no competent evidence of 
ankylosis of the dorsal/thoracic spine, and the criteria for 
a 20 percent rating have not been met.  

In reaching this decisions, the Board has considered that VA 
is required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
there is a history of reported pain and weakness.  However, 
the veteran's neurological examination was unremarkable, the 
August 2001 VA examiner termed the evidence of painful motion 
"slight," and there is no competent evidence of such 
symptomatology as disuse atrophy or incoordination due to the 
service-connected disorder in issue, as would be expected to 
be associated with painful pathology warranting higher rating 
than that currently assigned.  In summary, there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent for degenerative changes of the thoracic spine.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's degenerative changes of the 
thoracic spine, even with consideration of functional loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5291; 
DeLuca, supra.

Accordingly, the Board finds that a 10 percent rating, and no 
more, for degenerative changes of the thoracic spine is 
warranted.

ORDER

Service connection for a right knee condition is denied.

A 10 percent rating for degenerative changes of the thoracic 
spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

